—In an action to recover damages for personal injuries, the defendants appeal from a judgment of the Supreme Court, Kings County (Bernstein, J.), entered March 10, 1999, which, upon an order of the same court (Jacobson, J.) dated August 28, 1998, granting the plaintiff judgment as a matter of law on the issue of liability, and upon a jury verdict on the issue of damages, is in favor of the plaintiff and against them in the principal sum of $200,000.
Ordered that the judgment is affirmed, with costs.
The damages awarded to the plaintiff did not deviate materially from what would be reasonable compensation under the circumstances of this case (see, CPLR 5501).
The.defendants’ remaining contention is without merit (see, Nicastro v Park, 113 AD2d 129, 133; Teneriello v Travelers Cos., 264 AD2d 772). O’Brien, J. P., Santucci, Florio and Smith, JJ., concur.